ORDER ON PLAINTIFF’S APPLICATION FOR ATTORNEYS’ FEES AND COURT COSTS
WHITE, Senior Judge.
This is a companion case to Hill v. United States, 3 Cl.Ct. 428, decided this date. The two cases involve similar facts and similar legal issues.
Here, as in Hill, the plaintiff bases his claim for attorneys’ fees on the alleged treatment that he received from the Internal Revenue Service in connection with his attempt to obtain from that agency a refund of income taxes which he had overpaid. The plaintiff does not complain of any allegedly improper action or inaction by the Government (represented by the Department of Justice) after the case reached the stage of litigation.
After the plaintiff’s complaint was filed in this court, the Government, without filing an answer, conceded liability and entered into a stipulation with the plaintiff for the entry of judgment in favor of the plaintiff for the full amount sought in the complaint.
For the reasons stated by the court in Hill, the plaintiff’s claim for attorneys’ fees and court costs in this case are denied.
The application for attorneys’ fees and court costs will therefore be dismissed.
IT IS SO ORDERED.